Case 2:20-cv-00880-AFM Document 30 Filed 12/02/20 Page 1 of 2 Page ID #:920




  1   NICOLA T. HANNA                            JS-6
  2   United States Attorney
      DAVID M. HARRIS
  3   Assistant United States Attorney
  4   Chief, Civil Division
      CEDINA M. KIM
  5
      Assistant United States Attorney
  6   Senior Trial Attorney, Civil Division
  7   AMANDA SCHAPEL, CSBN 271295
      Special Assistant United States Attorney
  8         Social Security Administration
  9         160 Spear St., Suite 800
            San Francisco, CA 94105
 10
            Telephone: (415) 977-8983
 11         Facsimile: (415) 744-0134
 12
            Email: Amanda.Schapel@ssa.gov
      Attorneys for Defendant
 13
 14
                          UNITED STATES DISTRICT COURT
 15                      CENTRAL DISTRICT OF CALIFORNIA
 16                            WESTERN DIVISION
 17
 18   KENDALL LYDELL HOWARD,                 ) No. 2:20-cv-00880-AFM
 19                                          )
            Plaintiff,                       ) [PROPOSED]
 20                                          ) JUDGMENT OF REMAND
 21                v.                        )
                                             )
 22
      ANDREW SAUL,                           )
 23   Commissioner of Social Security,       )
 24
                                             )
            Defendant.                       )
 25                                          )
 26                                          )
                                             )
 27
 28
Case 2:20-cv-00880-AFM Document 30 Filed 12/02/20 Page 2 of 2 Page ID #:921




  1         The Court having approved the parties’ Stipulation to Voluntary Remand
  2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
  3   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
  4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
  5   DECREED that the above-captioned action is remanded to the Commissioner of
  6                                                                  p
      Social Security for further proceedings consistent with the Stipulation to Remand.
  7
  8   DATED:      12/2/2020
                                            HON. ALEXANDER F. MACKINNON
  9                                         UNITED STATES MAGISTRATE JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
